Citation Nr: 1705709	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  05-08 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a facial injury, for substitution purposes.

2.  Entitlement to service connection for arthritis of the feet, for substitution purposes.

3.  Entitlement to service connection for arthritis of the back, for substitution purposes.

4.  Entitlement to service connection for left first toe condition, for substitution purposes.

5.  Entitlement to service connection for pes planus, for substitution purposes.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1953 to April 1955, with subsequent service in the United States Army Reserve and U.S. Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a formal hearing before a Decision Review Officer in July 2005; a transcript is of record.

In February 2007, the Board remanded this matter to afford the Veteran a hearing before a member of the Board.  In August 2007, the Veteran provided testimony at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2007, the Board issued a decision denying the Veteran's claims for service connection.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a July 2008 Order, the Court vacated the October 2007 decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board subsequently remanded the case for further development in November 2008.  The case has since been returned to the Board for appellate review.  

During the pendency of the appeal, VA was notified that the Veteran had died in May 2011.  The appellant filed a request to continue as a Substitute claimant in the Veteran's appeal.  In August 2016, the RO issued a Supplemental Statement of the Case finding that while the appellate was not married to the Veteran for a year prior to his death, the evidence demonstrated that a child was born to the couple prior to the marriage, rendering the appellant eligible to become the Substitute Claimant in the Veteran's appeal.

The Board apologies for the delays in the full adjudication of this case. 
     

FINDINGS OF FACT

1.  The Veteran suffered a facial trauma during active military service resulting in jaw surgery and loss of all teeth.

2.  The Veteran's left toe hallux valgus/bunion disorder was aggravated by an injury during a period of ACDUTRA.

3.  The Veteran's arthritis of the bilateral feet was not caused or aggravated by his active military service.

4.  The Veteran's back disability was not caused or aggravated by his active military service.

5.  The Veteran's bilateral pes planus has not been shown to have been caused or aggravated by his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a facial injury have been met, for substitution purposes. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a left first toe condition have been met, for substitution purposes.  §§ 1110, 1131, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

3.  The criteria for service connection for arthritis of the feet have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for arthritis of the back have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5. The criteria for service connection for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

As defined by statute and regulation, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2014); 38 C.F.R. § 3.6(c)(3) (2016).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106 (West 2014).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  38 U.S.C.A. § 1154 (a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.' Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 
38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id.   When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc...), there is no requirement of evidentiary showing of continuity. Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)) (to include arthritis).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed. Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Veteran contended that his residuals of a facial injury and arthritis of the back and bilateral feet were caused by his period of active duty from April 1953 to April 1955, and that his pre-existing pes planus was aggravated during that time.  He also claimed that he suffered from disability affecting his left great toe resulting from an August 1983 injury during a period of ACDUTRA.   

The Department of the Army responded to a request for the Veteran's service treatment and personnel records that records from the Veteran's period of active duty were most likely destroyed in the July 1973 fire at the National Personnel Records Center facility in St. Louis, Missouri.  A copy of the Veteran's April 1955 separation examination has been obtained and associated with the record, as well as periodic examination reports from his National Guard and Reserve service.  

I.  Residuals of Facial Injury

The Veteran consistently reported that the day he first entered military service, he was robbed and struck upon the side of his face, and went to sick call that evening.  He testified at both the DRO and Board hearing that after complaining that his jaw was not functioning properly, X-rays were taken and he was told that all his teeth would need to be removed and that he would have to undergo surgery where they would cut away some of his lower jawbone.  He testified that he had a metal wire attached to reinforce and allow some movement of his jaw, and had a full set of prosthetic teeth made for him, but that after several decades, he was in need of a new set of replacement teeth.

The Veteran's April 1955 separation examination report documents that all of the Veteran's upper and lower teeth were missing.  In May 1960, the Veteran applied for outpatient dental treatment coverage, and reported undergoing dental surgery and being given upper and lower plates at Camp Pickett, VA in 1953.  In a February 1977 Report of Medical History for entering National Guard service, the Veteran reported having then or previously having severe tooth or gum trouble, and was noted to use upper and lower dental prostheses.  

The Veteran passed away before he could be provided with a VA examination of his jaw, but a VA medical opinion was obtained in May 2016.  The reviewing physician opined that it was at least as likely as not that the Veteran had his upper and lower teeth removed in 1953, but found that the only residual was the need for dentures.

Although service treatment records from the Veteran's period of active duty, other than the April 1955 separation examination report, are absent from the record, the Board finds that sufficient evidence has been submitted to warrant an award of service connection for residuals of facial injury, for substitution purposes.  During his life, the Veteran consistently reported that he was robbed and suffered a beating to his face on his first day of active duty, and subsequently underwent surgery involving removal of part of his lower jaw and necessitating removal of all of his teeth.  The April 1955 examination confirms that the Veteran was missing all of his top and bottom teeth at the time of separation from service.  The Veteran, as a lay person, had the competency to provide evidence of events occurring during service, and also to report information that was communicated to him by a medical professional (e.g. that his surgery involved removal of part of his lower jaw bone).  See Layno v. Brown, 6 Vet. App. 465 (1994) (describing competent lay evidence as that which is provided by a person who has knowledge of facts or circumstances and conveys matters than can be observed and described by a lay person); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is competent to report a contemporaneous diagnosis provided by a physician).  

As there is nothing of record that would lead the Board to question the veracity of the Veteran's account, the weight of the evidence is found to support the claim for service connection for residuals of facial injury.  Service connection is therefore warranted, for substitution purposes.

II. Left Great Toe Disability

The Veteran previously asserted that his problems regarding a left great toe bunion began during and were related to an injury he sustained during training in the Army Reserve.  He consistently reported that during evening training exercises at Fort Knox in 1983, he stumbled over a steel monitor and severely injured his left great toe.  Service treatment records from this particular period of ACDUTRA are of record, and an August 1983 note indicates that the Veteran hit his left first toe on a stump in the dark during evening training, with resulting pain on weight bearing and palpation, edema, and mild inflammation.  He was assessed with a contusion to the 1st metatarsophalangeal joint of the left foot, and planned treatment included ace wrap and Reese shoe for 14 days.  A September 1983 treatment record notes that the Veteran had a lifelong bunion on that toe, but was asymptomatic prior to this injury.  An October 1983 record continued to document problems with the left foot, including capsulitis and trauma to the nerve.  An August 1990 treatment note documents the Veteran's complaint of bunion pain of the left great toe for the past six years.  In a March 1992 Army Reserve exam, it was noted that the Veteran had "injured foot at camp 1983, still under treatment."

The Veteran was provided with a VA foot examination in February 2005.  Bilateral foot X-ray demonstrated mild hallux valgus and mild osteoarthritis of the first metatarsophalangeal joints on the left side.  The examiner reviewed the record and noted the Veteran's complaints of subjective pain since the August 1983 injury, and provided an opinion that it was less likely than not that the hallux valgus was secondary to "stubbing toe in [the] military," reasoning that the service treatment record show that the Veteran did not fracture his toe or joint at that time.  The examiner stated that the Veteran's chronic left toe pain is due to hallux valgus, pes planus, and possibly gout.

Considering the evidence of record under the laws and regulations cited above, the Board finds that a grant of service connection is warranted, for substitution purposes.  The Veteran had a diagnosed left great toe hallux valgus/bunion disability during the applicable claim period, and his service medical records conclusively demonstrated that he incurred an injury to his left great toe during a period of ACDUTRA with the Army Reserve.  While the VA examiner found that the Veteran's hallux valgus of the left great toe was not caused by his training injury, which is backed up by a September 1983 treatment record indicating that the Veteran's left great toe bunion was "lifelong," no opinion was provided as to whether the Veteran's hallux valgus disorder was permanently aggravated by the in-service injury.  

While the Board could remand this matter for an addendum medical opinion, given the documentation of lengthy treatment subsequent to the injury, and the Veteran's documented consistent complaints of left great toe pain from the time of the injury until his death, the evidence is found to have at least reached the point of equipoise so as to allow for resolution of doubt in the appellant's favor.  Therefore, service connection is found warranted for a left great toe hallux valgus, on a substitute basis.  Further development is simply not warranted. 

III.  Arthritis of the Back and Bilateral Feet

At both hearings, the Veteran testified that his foot problems began during basic training in 1953.  He stated that his feet and ankles swelled during a forced march while carrying a full field pack, and he had to be transported to the hospital for prolonged (5-6 hour) treatment where they cut off his shoes and used ice packs to reduce the swelling.  He said that he had an orthopedic exam and follow-ups where he had orthopedic shoes built for him, but that he continued to have problems with his feet since that time.  

At the July 2005 DRO hearing, the Veteran testified that he thinks his feet and ankle problems contributed to his back problems.  At the August 2007 Board hearing, he stated that he was granted a profile when his back would get weak during forced marches, and that he was never thereafter able to function properly with regard to straight back strength.

The Veteran's April 1955 separation examination report contains notations that the feet, spine, and musculoskeletal systems were normal on clinical examination.  In a February 1977 Report of Medical History, the Veteran denied then or previously having swollen or painful joints, arthritis, rheumatism, or bursitis, recurrent back pain, or foot trouble.  Examination in February 1977 indicated that the Veteran had a three degree pes planus, and a request for waiver was made to allow him entrance into the Army National Guard.  A June 1980 Report of Medical Examination for a periodic National Guard exam includes a notation that the Veteran had an automobile accident in 1974, with back injury and pain since.  He was noted to be under a doctor's care for degenerative arthritis of the back and feet, with ache and rare stiffness.

The appellant was provided with VA medical opinion concerning the Veteran's arthritis of the feet and spine in May 2016.  The physician noted that the Veteran's April 1955 separation examination was negative for foot or back problems, and the first indication of arthritis of the feet or spine was years later, with the reports of medical examination in 1977 and 1980.  The physician noted the Veteran's previous description of feet swelling and slight back injury due to lifting and forced marches with heavy gear, but opined that arthritis of the feet and back were less likely as not due to the period of active duty, despite the Veteran's reports.

The Board finds that these claims must be denied as there is no competent medical evidence to show that the Veteran's arthritis of the bilateral feet or lumbar spine were related to his active military service, and evidence, as stated above, against this claim of high probative value.

The Veteran's reported history of foot and back problems since service has also been considered but is found to be inconsistent with his denial of then experiencing or having a history of foot trouble or recurrent back pain documented in his February 1977 Report of Medical History, and a finding of normal feet on clinical examination at his April 1955 separation examination.  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service. See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).

The record does not reflect problems relating to the Veteran's bilateral feet until February 1977, when he was diagnosed as having pes planus, and the presence of arthritis of the back and feet was not noted until more than twenty years after separating from active duty.  In this case, the Board finds that the Veteran's arthritis of the back and bilateral feet did not arise until many years following service.  Continuity of symptomatology has not been established, as the Board finds more persuasive the normal findings at the time of the April 1955 separation examination, the Veteran's denial of recurrent back pain or foot trouble on his February 1977 report of medical history, and notations on subsequent national guard and reserve examination reports that the Veteran's back pain began with a 1974 automobile accident.  In this regard, it is important to note that some of the Veteran's own prior statements provide evidence against these claims.  There is no evidence to show that arthritis of the back or bilateral feet manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has taken the contention that the Veteran's claimed disabilities were caused by his service seriously, but finds that the May 2016 VA medical opinion, and some of the Veteran's own prior statements, represents persuasive evidence against these claims.  After reviewing the claims file and considering the Veteran's documented and reported history, the physician concluded that the Veteran's back and feet arthritis were not related to his service.  While the rationale behind the opinion regarding the feet is somewhat limited, the Board's close review of the medical and lay evidence in the claims file revealed no competent evidence that may serve to demonstrate a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, and the Veteran had the competency to provide evidence that he experienced painful swelling of the feet during forced marches and episodes of back pain related to lifting during active duty, the etiology of degenerative arthritis falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Due to inconsistencies with other evidence of record, the Board does not find the Veteran's reports of continuous foot and back pain since 1955 to be accurate.  There is also no indication that the Veteran had either the medical education or training to conclusively link his in-service experiences with his later diagnosed arthritis, particularly given the long period of time between service and his diagnosis and notations on his subsequent reserve service treatment records indicating that he worked in a physically demanding occupation post-service (construction) and suffered an automobile accident with back injury during the intervening time.   

In light of the above, the Board concludes that the preponderance of the evidence is against the claims for service connection for arthritis of the back and bilateral feet, and there is no doubt to be otherwise resolved.  As such, these claims must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).

IV.  Pes Planus
   
The Veteran claimed that forced marches during training in 1953 aggravated his pes planus, causing swelling in his feet and ankles.  The Veteran's April 1955 separation examination, however, makes no reference to any treatment for, or diagnosis of a foot injury or problem in service, and the feet were noted to be normal on clinical examination.  

The Veteran's first documented diagnosis of pes planus was at a reserve annual physical in February 1977, and a request for waiver noted that the Veteran had a three degree pes planus.  However, on the Report of Medical History from February 1977, the Veteran checked the "no" box for then having or previously experiencing foot trouble.  Subsequent physical examinations and Reports of Medical History also note a diagnosis of pes planus of increasing severity and foot trouble.  These reports also document that the Veteran worked in construction for many years.

A VA examination in February 2005 provided a diagnosis of bilateral pes planus, and it was noted that his treatment included prescribed orthotics.  The examiner did not link this condition to any injury in service or to the Veteran's training in the Army Reserves or National Guard.  A supplemental VA medical opinion was provided in May 2016.  The physician opined that the pes planus was less likely than not due to service between 1953 and 1955, reasoning that there were no medical records to support this, and the separation exam indicated that the Veteran had normal feet on clinical examination.  The physician noted that the Veteran's pes planus was likely familial in nature, indicating that such is frequently found in individuals of the Veteran's race. 

In summary, the record first demonstrates a diagnosis of pes planus in 1977, many years after separation from active duty.  The Veteran testified at both hearings that he went into the Army with flat feet, which were then aggravated by service.  However, the Board finds that the notations of normal feet on clinical examination at the time of separation in April 1955 and the Veteran's denial of foot problems on the February 1977 examination indicates that any in-service symptomatology likely did not represent a permanent aggravation of the pre-existing condition.  The Board notes that the Veteran's report of no foot problems at the same time that a three degree pes planus was documented on physical examination may be explained by the Veteran having a pes planus deformity of the feet which was otherwise asymptomatic/not bothersome.  There is also no competent or credible evidence that would indicate that the Veteran's pes planus increased in severity during any particular period of ACDUTRA or INACDUTRA during the Veteran's reserve service, as opposed to any intervening time where the Veteran was otherwise engaged in physically demanding employment.    

In light of the above, the Board concludes that a preponderance of the evidence is against the claim for service connection for pes planus.  The evidence regarding this issue is not so evenly balanced so as to allow for application of the benefit-of- the-doubt rule, as there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102  (2016).  As such, the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via a letter dated in January 2003.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Finally, pursuant to the Board's November 2008 remand directives, additional notice was provided noting that service medical records from April 1953 to April 1955 may have been lost or destroyed, and identifying other types of evidence that the Veteran could submit in lieu of such records.

The RO also provided assistance to the Veteran and then the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records from the Veteran's active duty and reserve service have been associated with the claims file.  An April 1997 letter from the Department of the Army responding to a request for complete service treatment records from the Veteran's 1953 to 1955 period of active service indicates that the records were likely destroyed in the in the July 1973 fire at the NPRC St. Louis facility.  Additional requests for service treatment records made pursuant to the Board's November 2008 directives, particularly those from Camp Pickett Hospital, VA and Fort Ord Hospital, CA, garnered responses that NPRC was unable to conduct the search because records for such treatment facilities during the applicable dates were not among the index of retired records remaining with NPRC.  It appears that all known service treatment reports, and post-service records relevant to the issues on appeal have been requested and have been associated with the Veteran's claims file where available, and both VA and private treatment records have been associated with the file. 

In August 2007, the Veteran was provided an opportunity to set forth his contentions during a personal hearing before a Veterans Law Judge (VLJ) at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from the Missouri Veterans' Commission, his prior representative.  The representative and the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  Neither the Veteran, the appellant, nor their respective representatives asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA examinations and medical opinions have also been provided with regard to the Veteran's, and now the appellant's claims.  The Veteran was provided with a VA examination for the feet in February 2005.  The Veteran passed away before the AOJ could schedule the Veteran for the additional VA examinations requested by the Board in its November 2008 remand.  Therefore, supplemental VA medical opinions were provided in May 2016, where the physician noted review of the claims file and described what evidence he relied upon in reaching his opinions relating to whether the Veteran's jaw, feet, and spine disabilities were etiologically related to his active military service.  

The Board finds the opinions provided to be adequate for adjudicatory purposes, and to substantially comply with the Board's November 2008 remand directive.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369(Fed. Cir. 2004). 

ORDER

Service connection for residuals of a facial injury is granted, for substitution purposes.

Service connection for left first toe disability is granted, for substitution purposes.

Service connection for arthritis of the bilateral feet is denied.

Service connection for arthritis of the back is denied.

Service connection for pes planus is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


